Case 2:17-cv-06693-VAP-JEM Document 115 Filed 12/23/20 Page 1 of 2 Page ID #:1055




    1 LAW OFFICES OF DALE K. GALIPO
      Dale K. Galipo, Esq. (SBN 144074)
    2 dalekgalipo@yahoo.com
      Renee V. Masongsong, Esq. (SBN 281819)
    3 rvalentine@galipolaw.com
      21800 Burbank Boulevard, Suite 310
    4 Woodland Hills, CA 91367
      Tel: (818) 347-3333
    5 Fax: (818) 347-4118
    6
        Attorneys for Plaintiff
    7
    8
    9                         UNITED STATES DISTRICT COURT
   10                       CENTRAL DISTRICT OF CALIFORNIA
   11
   12 MONIQUE MORGAN,                               Case No. 2:17-cv-06693-VAP (JEMx)
   13
                            Plaintiff,              JOINT NOTICE OF
   14                                               CONDITIONAL SETTLEMENT
                     vs.                            AND STIPULATION TO VACATE
   15
                                                    ALL DATES
   16 CITY OF LOS ANGELES;
      LEOVARDO GUILLEN; and DOES 1-
   17
      10, inclusive,
   18
                     Defendants,
   19
   20
   21         COME NOW, Plaintiffs Monique Morgan and Defendants City of Los
   22 Angeles and Leovardo Guillen, and hereby inform this Honorable Court that the
   23 parties have reached a conditional settlement in the above-referenced case as to all
   24 claims and parties. The settlement is conditioned on approval by the Los Angeles
   25 City Council. The City anticipates that the approval process will take approximately
   26 twelve weeks. If this settlement is approved, the parties will file a formal stipulation
   27 of dismissal with prejudice after Plaintiff’s counsel receives the settlement funds.
   28
                                                  -1-
             JOINT NOTICE OF CONDITIONAL SETTLEMENT AND STIPULATION TO VACATE ALL DATES
Case 2:17-cv-06693-VAP-JEM Document 115 Filed 12/23/20 Page 2 of 2 Page ID #:1056




    1         Accordingly, the parties, by and through their attorneys of record, respectfully
    2 request that the Court vacate all pending dates and stay all proceedings in
    3 anticipation of the approval of the conditional settlement.
    4
    5         Respectfully submitted,
    6
    7 Dated: December 23, 2020                 LAW OFFICES OF DALE K. GALIPO
    8
    9                                          By:            /s/ Renee V. Masongsong
                                                     Dale K. Galipo
   10                                                Renee V. Masongsong*
   11                                                Attorneys for Plaintiff Monique Morgan
   12
      Dated: December 23, 2020 MICHAEL N. FEUER, City Attorney
   13                          KATHLEEN A. KENEALY, Chief Asst. City Attorney
                               SCOTT MARCUS, Chief, Civil Litigation Branch
   14                          CORY M. BRENTE, Senior Assistant City Attorney
   15
   16                                   By:                  /s/ Colleen R. Smith
                                              COLLEEN R. SMITH, Deputy City Attorney
   17                                         Attorneys for Defendants, CITY OF LOS
   18                                         ANGELES and LEOVARDO GUILLEN
   19
              *Pursuant to Local Rule 5-4.3.4, as the filer of this document, I, Renee V.
   20
        Masongsong, attest that Colleen R. Smith, concurs with the content of this Joint
   21
        Stipulation and has authorized the filing of same.
   22
   23
                                      /s/ Renee V. Masongsong
                                     _____________________
   24                                  Renee V. Masongsong
   25
   26
   27
   28
                                                      -2-
            JOINT NOTICE OF CONDITIONAL SETTLEMENT AND STIPULATION TO VACATE ALL DATES
